Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                V.S. Investment Assoc LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed           V S Investments Assoc, LLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4415 Priest Point Dr. NW
                                  Marysville, WA 98271-6814
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Snohomish                                                       Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  2463, 2465, 2467 and 2469 South College Street
                                                                                                  Seattle, WA 98144
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                Case 20-11541-CMA                   Doc 1       Filed 05/29/20            Ent. 05/29/20 15:28:21                Pg. 1 of 12
Debtor    V.S. Investment Assoc LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                 Case 20-11541-CMA                       Doc 1      Filed 05/29/20             Ent. 05/29/20 15:28:21                      Pg. 2 of 12
Debtor   V.S. Investment Assoc LLC                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                Case 20-11541-CMA                      Doc 1      Filed 05/29/20            Ent. 05/29/20 15:28:21                   Pg. 3 of 12
Debtor    V.S. Investment Assoc LLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Valentin Stelmakh                                                    Valentin Stelmakh
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member




18. Signature of attorney    X   /s/ Brad Puffpaff                                                         Date May 29, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Brad Puffpaff 46434
                                 Printed name

                                 Bountiful Law PLLC
                                 Firm name

                                 4620 200th Street
                                 Suite D
                                 Lynnwood, WA 98036
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     425-775-9700                  Email address


                                 46434 WA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-11541-CMA                  Doc 1        Filed 05/29/20             Ent. 05/29/20 15:28:21                 Pg. 4 of 12
 Fill in this information to identify the case:
 Debtor name V.S. Investment Assoc LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                WASHINGTON
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alpine Homes NW                                                 Notice Only                                                                                                      $0.00
 LLC
 24106 7th Ave SE
 Bothell, WA
 98021-9309
 BRMK Lending LLC                                                2463, 2465, 2467,                               $3,722,105.46             $3,273,000.00                $449,105.46
 1420 5TH AVE STE                                                and 2469 South
 2000                                                            College Street,
 Seattle, WA                                                     Seattle, WA 98144
 98101-1348
 City of Seattle                                                 Notice                                                                                                           $0.00
 Department of
 Finance
 700 Fifth Avenue
 #4250
 Seattle, WA 98104
 Cyan Funding LLC                                                319 75th St,                                       $925,000.00               $457,800.00               $467,200.00
 3000 Northup Way                                                Everett, WA 98203
 Suite 100
 Bellevue, WA 98004
 Department of                                                   Notice                                                                                                           $0.00
 Transportation
 State of Washington
 PO Box 47300
 Olympia, WA 98504
 Dept of Labor &                                                 Notice                                                                                                           $0.00
 Industries
 PO Box 44170
 Olympia, WA 98504
 Ecocline Exc. &                                                 2463, 2465, 2467,                                  $137,205.00            $3,273,000.00                $137,205.00
 Utilities LLC                                                   and 2469 South
 13822 NE 80th St                                                College Street,
 Redmond, WA                                                     Seattle, WA 98144
 98052-4040




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                    Case 20-11541-CMA                          Doc 1       Filed 05/29/20             Ent. 05/29/20 15:28:21                         Pg. 5 of 12
 Debtor    V.S. Investment Assoc LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 INTERNAL                                                        Notice                                                                                                           $0.00
 REVENUE SERVICE
 SPECIAL
 PROCEDURES
 915 1st AVE
 M/S 244
 Seattle, WA 98174
 Jacob Stelmarkh                                                 Business Loan                                                                                          $150,000.00
 10405 3rd Ave SE
 Everett, WA 98208
 James H                                                         Notice                                                                                                           $0.00
 Allendoerfer
 1322 Avenue D
 Snohomish, WA
 98290
 Joseph Stelmarkh                                                Business Loan                                                                                          $185,000.00
 10405 3rd Ave SE
 Everett, WA 98208
 King County                                                     Notice                                                                                                           $0.00
 Treasury Operation
 500 Fourth Avenue
 Room 600
 Seattle, WA 98104
 Paul Fedoroy                                                    business loan                                                                                            $13,300.00
 2227 Merchant Way
 Everett, WA 98208
 Paul Greben                                                     2463, 2465, 2467,                                  $598,500.00            $3,273,000.00                $598,500.00
 24106 7th Ave SE                                                and 2469 South
 Bothell, WA                                                     College Street,
 98021-9309                                                      Seattle, WA 98144
 Sandler Architects                                              319 75th St,                                          Unknown                $457,800.00                  Unknown
 LLC                                                             Everett, WA 98203
 927 Rainier Ave S.
 Seattle, WA
 98144-2839
 Seattle Dept of                                                 notice                                                                                                           $0.00
 Construction
 and Inspections
 700 5th Avenue
 Suite 2000
 Seattle, WA
 98124-4019
 Seattle Dept of                                                 Notice                                                                                                           $0.00
 Transportation
 PO Box 34996
 Seattle, WA
 98124-4996
 Seattle Public                                                  Notice                                                                                                           $0.00
 Utilities
 700 5th Avenue
 Seattle, WA 98104



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                    Case 20-11541-CMA                          Doc 1       Filed 05/29/20             Ent. 05/29/20 15:28:21                         Pg. 6 of 12
 Debtor    V.S. Investment Assoc LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Serhiy Pashchuk                                                 Notice                                                                                                           $0.00
 29759 3rd Ave S
 Federal Way, WA
 98003
 Stay Cool AC &                                                  Services                                                                                                 $12,300.00
 Heating
 29759 3rd Ave S
 Federal Way, WA
 98003




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                    Case 20-11541-CMA                          Doc 1        Filed 05/29/20            Ent. 05/29/20 15:28:21                         Pg. 7 of 12
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        ALPINE HOMES NW LLC
                        24106 7TH AVE SE
                        BOTHELL, WA 98021-9309


                        ARNIE WILLIG
                        HACKER & WILLIG, PLLC
                        520 PIKE STREET, SUITE 2500
                        SEATTLE, WA 98101


                        BRMK LENDING LLC
                        1420 5TH AVE STE 2000
                        SEATTLE, WA 98101-1348


                        BRMK LENDING LLC
                        C/O RSC CORPORATION
                        1201 3RD AVE STE 3400
                        SEATTLE, WA 98101-3268


                        CITY OF SEATTLE
                        DEPARTMENT OF FINANCE
                        700 FIFTH AVENUE #4250
                        SEATTLE, WA 98104


                        CITY OF SEATTLE
                        DEPT OF PLANNING AND DEV
                        700 5TH AVE SUITE 1800
                        SEATTLE, WA 98124-4019


                        CYAN FUNDING LLC
                        3000 NORTHUP WAY
                        SUITE 100
                        BELLEVUE, WA 98004


                        DEPARTMENT OF TRANSPORTATION
                        STATE OF WASHINGTON
                        PO BOX 47300
                        OLYMPIA, WA 98504


                        DEPT OF LABOR & INDUSTRIES
                        PO BOX 44170
                        OLYMPIA, WA 98504


                        DEPT. OF JUSTICE TAX DIVISION
                        PO BOX 683
                        BEN FRANKLIN STATION
                        WASHINGTON, DC 20217


    Case 20-11541-CMA    Doc 1   Filed 05/29/20   Ent. 05/29/20 15:28:21   Pg. 8 of 12
                    ECOCLINE EXC. & UTILITIES LLC
                    13822 NE 80TH ST
                    REDMOND, WA 98052-4040


                    FIRST FINANCIAL NORTHWEST BANK
                    PO BOX 360
                    RENTON, WA 98057-0360


                    INTERNAL REVENUE SERVICE
                    SPECIAL PROCEDURES
                    915 1ST AVE
                    M/S 244
                    SEATTLE, WA 98174


                    INTERNAL REVENUE SERVICE
                    INSOLVENCY SECTION
                    PO BOX 21125
                    PHILADELPHIA, PA 19114


                    INTERNAL REVENUE SERVICE
                    ACS SUPPORT
                    PO BOX 24017
                    FRESNO, CA 93779


                    JACOB STELMARKH
                    10405 3RD AVE SE
                    EVERETT, WA 98208


                    JAMES H ALLENDOERFER
                    1322 AVENUE D
                    SNOHOMISH, WA 98290


                    JOSEPH STELMARKH
                    10405 3RD AVE SE
                    EVERETT, WA 98208


                    KING COUNTY ATTORNEY
                    KING COUNTY COURTHOUSE
                    516 THIRD AVENUE RM W554
                    SEATTLE, WA 98104-2362


                    KING COUNTY TREASURY OPERATION
                    500 FOURTH AVENUE
                    ROOM 600
                    SEATTLE, WA 98104



Case 20-11541-CMA    Doc 1   Filed 05/29/20   Ent. 05/29/20 15:28:21   Pg. 9 of 12
                    PAUL FEDOROY
                    2227 MERCHANT WAY
                    EVERETT, WA 98208


                    PAUL GREBEN
                    24106 7TH AVE SE
                    BOTHELL, WA 98021-9309


                    PBRELF I, LLC
                    ONE UNION SQUARE
                    600 UNITVERSITY STREET
                    STE 1800
                    WA 98910-1000


                    SANDLER ARCHITECTS LLC
                    927 RAINIER AVE S.
                    SEATTLE, WA 98144-2839


                    SEATTLE CITY ATTORNEY'S OFFICE
                    701 FIFTH AVENUE
                    SUITE 2050
                    SEATTLE, WA 98104


                    SEATTLE DEPT OF CONSTRUCTION
                    AND INSPECTIONS
                    700 5TH AVENUE
                    SUITE 2000
                    SEATTLE, WA 98124-4019


                    SEATTLE DEPT OF TRANSPORTATION
                    PO BOX 34996
                    SEATTLE, WA 98124-4996


                    SEATTLE PUBLIC UTILITIES
                    700 5TH AVENUE
                    SEATTLE, WA 98104


                    SERHIY PASHCHUK
                    29759 3RD AVE S
                    FEDERAL WAY, WA 98003


                    SNOHOMISH COUNTY PUD
                    PO BOX 1107
                    EVERETT, WA 98206-1100




Case 20-11541-CMA   Doc 1   Filed 05/29/20   Ent. 05/29/20 15:28:21   Pg. 10 of 12
                    SNOHOMISH COUNTY TREASURER
                    3000 ROCKEFELLER AVE
                    M/S 501
                    EVERETT, WA 98201


                    STATE OF WA DOR
                    PO BOX 4400
                    OLYMPIA, WA 98504


                    STAY COOL AC & HEATING
                    29759 3RD AVE S
                    FEDERAL WAY, WA 98003


                    STUART HEATH
                    ELLIOTT BAY ASSET SOLUTIONS
                    2535 152ND AVENUE NE
                    SUITE B2
                    REDMOND, WA 98052


                    UNITED STATES ATTORNEY
                    ATTN: BANKRUPTCY ASSISTANT
                    700 STEWART STREET, ROOM 5220
                    SEATTLE, WA 98101


                    VERISTONE FUNDING LLC
                    6725 116TH AVENUE NE
                    SUITE 210
                    KIRKLAND, WA 98033




Case 20-11541-CMA   Doc 1   Filed 05/29/20   Ent. 05/29/20 15:28:21   Pg. 11 of 12
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      V.S. Investment Assoc LLC                                                                       Case No.
                                                                                   Debtor(s)                Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for V.S. Investment Assoc LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 May 29, 2020                                                          /s/ Brad Puffpaff
 Date                                                                  Brad Puffpaff 46434
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for V.S. Investment Assoc LLC
                                                                       Bountiful Law PLLC
                                                                       4620 200th Street
                                                                       Suite D
                                                                       Lynnwood, WA 98036
                                                                       425-775-9700 Fax:425-645-8088




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



              Case 20-11541-CMA                          Doc 1         Filed 05/29/20          Ent. 05/29/20 15:28:21        Pg. 12 of 12
